U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 to FORM 40-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934. þ ANNUAL REPORT PURSUANT TO SECTION 13(a) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011Commission File Number: 001-35393 PRETIUM RESOURCES INC. (Exact name of Registrant as specified in its charter) British Columbia, Canada (Province or other jurisdiction of incorporation or organization) None (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 570 Granville Street, Suite 1600 Vancouver, British Columbia, Canada V6C 3P1 (604) 558-1784 (Address and telephone number of Registrant’s principal executive offices) CT Corporation System 111 Eighth Avenue New York, New York 10011 (212) 894-8940 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) For Annual Reports indicate by check mark the information filed with this Form: þ Annual information formþ Audited annual financial statements 1 Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: There were 86,860,086 Common Shares, of no par value, outstanding as of December 31, 2011. Indicate by check mark whether the Registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes o No o This Annual Report on Form 40-F shall be incorporated by reference into or as an exhibit to, as applicable, the registrant’s Registration Statement on Form F-10 (File No. 333-179726) under the Securities Act of 1933, as amended. 2 EXPLANATORY NOTICE TO READER On March 13, 2012, Pretium Resources Inc. (“the Registrant”) filed its annual report on Form 40-F for the year ended December 31, 2011 (the “Annual Report”).Subsequent to filing the Annual Report, the Registrant noted an omission in the Independent Auditor’s Report, which was included in the Annual Report as part of Appendix B - Audited Annual Financial Statements for the fiscal years ended December 31, 2011 and December 31, 2010.Specifically, in the paragraph of the Independent Auditor’s Report called “Opinion”, the Registrant’s independent auditor noted that the consolidated financial statements were prepared in accordance with International Financial Reporting Standards without a reference to “as issued by International Accounting Standards Board”.An amended version of the Independent Auditor’s Report that adds such a reference is filed herewith, together with the Audited Annual Financial Statements and a consent of PricewaterhouseCoopers LLP, as well as certifications under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. Other than as expressly set forth above, this amendment does not, and does not purport to, update or restate the information in any Item of the Annual Report or reflect any events that have occurred after the Annual Report was filed. The filing of this amendment shall not be deemed an admission that the Annual Report, when filed, included any untrue statement of material fact or omitted to state a material fact necessary to make a statement not misleading. 3 SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this amendment no. 1 to the Annual Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 14 , 2012 Pretium Resources Inc. By: /s/ Robert A. Quartermain Name:Robert A. Quartermain Title:President, Chief Executive Officer & Director 4 EXHIBIT INDEX Exhibit Description 99.1 ** Consent of PricewaterhouseCoopers LLP, Independent Registered Public Accountant 99.2 * Consents of Hassan Ghaffari, P.Eng., Jianhui (John) Huang, P.Eng., and Sabry Abdel Hafez, Ph.D., P.Eng., of Wardrop, a Tetra Tech Company and Wardrop, a Tetra Tech Company 99.3 * Consents of Pierre Pelletier, P.Eng., of Rescan Environmental Services Ltd. and Rescan Environmental Services Ltd. 99.4 * Consents of Tracy Armstrong, P.Geo., and Fred H. Brown, Pr.Sc.Nat., of P&E Mining Consultants Inc. and P&E Mining Consultants Inc. 99.5 * Consents of Caroline J. Vallat, P.Geo., of GeoSpark Consulting Inc. and GeoSpark Consulting Inc. 99.6 * Consents of H. Warren Newcomen, P.Eng., Hamish Weatherly, P.Geo., and Lori-Ann Wilchek, P.Eng., of BGC Engineering Inc. and BGC Engineering Inc. 99.7 * Consents of Peter Mokos, MAusIMM (CP), of AMC Mining Consultants (Canada) Ltd. and AMC Mining Consultants (Canada) Ltd. 99.8 * Consent of Ian I Chang M.A.Sc., P.Eng. 99.9 * Consent of Kenneth C. McNaughton, M.A.Sc., P.Eng. 99.10 ** Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 99.11 ** Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 99.12 ** Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 99.13 ** Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Previously Filed ** Filed herewith 6 APPENDIX B FINANCIAL STATEMENTS OF PRETIUM RESOURCES INC., INCLUDING MANAGEMENT’S REPORT TO SHAREHOLDERS AND THE AUDITORS’ REPORTS PRETIUM RESOURCES INC. CONSOLIDATED FINANCIAL STATEMENTS YEAR ENDED DECEMBER 31, 2011 (Expressed in Canadian Dollars) 1600 - 570 Granville Street Vancouver, BC V6C 3P1 Phone: 604-558-1784 Email: invest@pretivm.com B-1 Management’s Responsibility for the Financial Statements The preparation and presentation of the accompanying consolidated financial statements and Management Discussion and Analysis (“MD&A”) are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards. Financial statements, by nature, are not precise since they include certain amounts based upon estimates and judgments. When alternative methods exist, management has chosen those it deems to be the most appropriate in the circumstances. Management, under the supervision of and with the participation of the Chief Executive Officer and Chief Financial Officer, have a process in place to evaluate disclosure controls and procedures and internal control over financial reporting as required by Canadian regulations. We, as Chief Executive Officer and Chief Financial Officer, will certify our annual filings with the Canadian Securities Administrators as required in Canada by Multilateral Instrument 52-109. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and is ultimately responsible for reviewing and approving the consolidated financial statements. The Board carries out this responsibility principally through its Audit Committee which is independent from management. The Audit Committee is appointed by the Board of Directors and reviews the consolidated financial statements and MD&A; considers the report of the external auditors; assesses the adequacy of our internal controls; examines the fees and expenses for audit services; and recommends to the Board the independent auditors for appointment by the shareholders. The independent auditors have full and free access to the Audit Committee and meet with it to discuss their audit work, our internal control over financial reporting and financial reporting matters. The Audit Committee reports its findings to the Board for consideration when approving the consolidated financial statements for issuance to the shareholders and management’s assessment of the internal control over financial reporting. “Robert A. Quartermain” “Peter de Visser” Robert A. Quartermain Chief Executive Officer Peter de Visser Chief Financial Officer March 6, 2012 B-2 Independent Auditor’s Report To the Shareholders of Pretium Resources Inc. We have audited the accompanying consolidated financial statements of Pretium Resources Inc., which comprise the consolidated statements of financial position as at December 31, 2011 and December 31, 2010 and the consolidated statements of loss and comprehensive loss, cash flows and changes in equityfor the year ended December 31, 2011 and period from the date of incorporation on October 22, 2010 to December31,2010, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board , and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audits to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. We were not engaged to perform an audit of the company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Pretium Resources Inc. as at December 31, 2011 and December 31, 2010 and the results of its operations and its cash flows for the year ended December31,2011 and period from the date of incorporation on October 22, 2010 to December 31, 2010 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board . signed “PricewaterhouseCoopers LLP” Chartered Accountants Vancouver, Canada March 6, 2012 B-3 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in Canadian Dollars) Notes December 31, 2011 December 31, 2010 ASSETS Current assets Cash and cash equivalents $ $ Receivables 10 Deposits and prepaid expenses Due from Silver Standard Resources Inc. 6 Total current assets Non-current assets Reclamation deposits 4 - Property, plant and equipment 8 - Mineral interests 4 Total non-current assets Total Assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Convertible promissory note 7 - Total current liabilities Non-current liabilities Asset retirement obligation 9 - Property payment 4 - Deferred income tax liability 11 - Total liabilities EQUITY Share capital 5 Share based payment reserve 5 Deficit ) ) Total equity Total Equity and Liabilities $ $ Commitment 4 Subsequent events 12 These consolidated financial statements are authorized for issue by the Board of Directors on March 6, 2012. On behalf of the Board: "Ross A. Mitchell" "Robert A. Quartermain" Ross A. Mitchell (Chairman of Audit Committee) Robert A. Quartermain (Director) The accompanying notes are an integral part of these consolidated financial statements. B-4 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS For the year ended December 31, 2011 and the period from incorporation on October 22, 2010 to December 31, 2010 (Expressed in Canadian Dollars) Notes EXPENSES Accretion of asset retirement obligation 9 $ $
